Citation Nr: 0308216	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  98-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD), right knee, currently evaluated at 10 
percent.

2.  Entitlement to an increased evaluation for DJD, left 
knee, currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The appellant had active service from November 1985 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, continued 10 percent 
evaluations for the right and left knee disorders, 
respectively.

The Board, in a May 2000 decision, remanded the case for 
further development of the referenced issues.

The RO, in a January 2003 rating decision, granted service 
connection for hypertension, effective June 23, 1997, and 
rated it noncompensable.  The service connection issue was 
before the Board at the time of the prior remand.  As it has 
been granted, that issue is no longer before the Board for 
appellate review.


REMAND

Unfortunately, this case is not yet ready for appellate 
review.  There has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 
5100 et. seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board remanded this case to the RO for further 
development in the May 2000 decision.  The RO recertified the 
case to the Board in April 2003.  However, there is no record 
of the RO ever providing the appellant the statutory notice 
informing the appellant of the provisions of the VCAA and 
VA's obligations thereunder as required by the statute.  The 
notice provided to the appellant must, in addition to stating 
the general provisions of the VCAA, specifically inform the 
appellant what evidence the RO will attempt to obtain on 
behalf of the appellant and what evidence the appellant is 
expected to obtain and provide the RO.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, this case is REMANDED for the following:

Provide a letter to the appellant which 
specifically addresses the VCAA and its 
requirements of notice and assistance.  
In addition to the other required 
information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file and 
whether the RO intends to obtain any 
additional information.  Further, the 
appellant must be specifically informed 
as to what, if any, evidence he is to 
obtain, and what, if any, additional 
evidence the VA will obtain on his 
behalf.  

Thereafter, the case should be returned to the Board in 
accordance with applicable provisions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




